Case: 18-30683      Document: 00514892054         Page: 1    Date Filed: 03/28/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit


                                      No. 18-30683
                                                                                      FILED
                                                                                March 28, 2019
                                                                Lyle W. Cayce
TONJA R. WRIGHT, individually and on behalf of her minor son N.J., Clerk

              Plaintiff–Appellant,

v.

NATIONAL INTERSTATE INSURANCE COMPANY; MABE TRUCKING
COMPANY, INCORPORATED; TERRY TEARLE POOLE; ALLSTATE
INSURANCE COMPANY,

              Defendants–Appellees.




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                            USDC No. 2:16-CV-16214


Before WIENER, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       Tonja Wright contends that the district court erred in denying a motion
for a new trial and that several evidentiary rulings were in error. We affirm.
       The parties are familiar with the facts and the issues that have been
raised in this appeal. We recount them only briefly.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-30683         Document: 00514892054         Page: 2   Date Filed: 03/28/2019



                                          No. 18-30683
      The driver of a tractor trailer backed into the front of Wright’s vehicle
when both vehicles were stopped at a stop sign. Wright sued for damages and
also brought suit on behalf of her son for his loss of consortium due to her
injuries. Before trial, the district court ruled on several evidentiary motions
and a motion for sanctions due to alleged spoliation of evidence.
      After a three-and-a-half-day trial, the jury initially reached a verdict
finding that Wright and the driver of the other vehicle were each 50% at fault
for the accident; awarding $235,000 for past and future medical expenses; and
awarding no damages for past and future pain and suffering, past lost wages,
or future loss of earning capacity. The jury also found that Wright’s son was
not entitled to any damages for loss of consortium. Relying upon Yarbrough v.
Sturm, Ruger & Co., 1 the district court instructed the jury to return for further
deliberations regarding pain and suffering damages, observing that it was
inconsistent to award damages for medical expenses but no damages for pain
and suffering. After further deliberation, the jury found that $17,000 would
compensate Wright for her past and future pain and suffering. The district
court accepted the jury’s verdict and awarded Wright $126,000, which
represented 50%          of the total damages awarded               after apportioning
responsibility for the collision.
      Wright filed a motion for new trial, contending that the pain and
suffering award was impermissibly low under Louisiana law, newly discovered
evidence from a previously unidentified officer on the scene required a new
trial, the jury had reached a “compromise verdict,” and several erroneous
evidentiary rulings required a new trial. The district court denied the motion,
concluding that the jury’s award was reasonable in light of evidence suggesting




      1   964 F.2d 376 (5th Cir. 1992).
                                               2
     Case: 18-30683       Document: 00514892054          Page: 3     Date Filed: 03/28/2019



                                       No. 18-30683
that the accident caused Wright little pain and suffering, 2 that the
inconsistency in the original verdict was cured after the jury further
deliberated, 3 and that Wright had not shown that she exercised due diligence
in obtaining the newly discovered evidence prior to trial. 4
       After considering the briefs, the record, and arguments of counsel, we
AFFIRM the district court’s judgment.




       2 Wright v. Nat’l Interstate Ins. Co., No. CV 16-16214, 2018 WL 2017567, at *5 (E.D.
La. May 1, 2018) (relying on (1) “evidence indicat[ing] that Plaintiff was involved in a later,
separate accident . . . which made her neck pain substantially worse”; (2) “surveillance videos
captur[ing] Plaintiff moving with ease on multiple occasions, carrying groceries, and lifting
her son”; and (3) testimony that Plaintiff had a “good result” from surgery).
       3 Id. at *4.
       4 Id. at *6-7 (noting that Wright did not visit the police station to identify the source

of the newly discovered evidence or ask the court to dispatch the U.S. Marshals to enforce
the subpoena of an individual who could have identified the source of the evidence).
                                               3